J-S65002-17 & S65003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.A.T., A          :   IN THE SUPERIOR COURT OF
 MINOR A/K/A K.T.                       :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: A.T., FATHER                :
                                        :
                                        :
                                        :
                                        :   No. 1302 EDA 2017

               Appeal from the Order Entered March 20, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000173-2017,
                          CP-51-DP-0001051-2015



 IN THE INTEREST OF: K.A.T., A          :   IN THE SUPERIOR COURT OF
 MINOR A/K/A K.T.                       :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: E.B., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 1502 EDA 2017

               Appeal from the Order Entered March 20, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000173-2017,
                          CP-51-DP-0001051-2015


BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                         FILED OCTOBER 31, 2017

     A.T. (“Father”) and E.B. (“Mother”) appeal from the decrees and order

dated and entered on March 20, 2017, granting the petitions filed by the Child

Advocate, Attorney Carla Beggin, on behalf of the male, dependent child,
J-S65002-17 & S65003-17


K.A.T. a/k/a K.T. (“Child”) (born in January of 2015), to involuntarily

terminate their parental rights to Child, pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and change Child’s permanency

goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.1 Mother’s

counsel, Attorney Michael J. Graves (“Mother’s Counsel”), has filed with this

Court a motion for leave to withdraw as counsel and a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).        We affirm, and grant

Mother’s Counsel leave to withdraw.

       In its opinion entered on May 19, 2017, the trial court set forth the

factual background of this appeal, as follows.

       The family in this case became known to DHS [Philadelphia
       Department of Human Services (“DHS” or the “Agency”)] on
       January 8, 2015, when DHS received a General Protective
       Services (“GPS”) report which alleged that on January 2, 2015,
       and January 3, 2015, Mother tested positive for cocaine,
       methadone, and benzodiazepines; that on January 2, 2015,
       Mother was admitted to Thomas Jefferson University Hospital
       (“TJUH” [or “Jefferson”]); that Mother admitted to recently using
       cocaine; that on January [ ], 2015, Mother gave birth to Child.
       The report also alleged that Mother was prescribed methadone
       through the Narcotic Addiction Rehabilitation Program (“NARP”)
       and benzodiazepines for mental health issues; that Child was born
       prematurely at twenty-six weeks’ gestation; that Child weighed
       one pound and fifteen ounces at birth; that Child was being
       monitored in the neonatal intensive care unit (“NICU”); and that
       Mother was scheduled to be discharged from the hospital on
       January 8, 2015. The report further alleged that Child had two
____________________________________________


1 In a separate decree dated and entered on March 20, 2017, the trial court
terminated the parental rights of any unknown father of Child. No unknown
father has filed an appeal, nor is any such individual a party to the present
appeal.


                                           -2-
J-S65002-17 & S65003-17


     older siblings, an eight-year-old (“Sibling 1”) and a one-year-old
     (“Sibling 2”); that Sibling 1 lived in kinship care with the maternal
     grandmother (“MGM”) and Sibling 2 lived with Mother and Father;
     that Mother and Father lived together in the home of the paternal
     grandparents; that Mother was unemployed; that Father may be
     employed; that Mother and Father were both receiving methadone
     maintenance; and that Mother was diagnosed with anxiety,
     depression, and bipolar disorder. The report was found to be
     valid.

     On April 1, 2015, DHS received a GPS report that Child was
     gaining weight at the hospital and was scheduled to be
     discharged; that now Mother and Father live in a shelter; and that
     Mother and Father were still receiving methadone maintenance for
     drug addictions. The report also alleged that Mother receives
     mental health treatment through CATCH [Citizens Acting Together
     Can Help] and last had an appointment scheduled in February
     2015, which she cancelled; and that CATCH prescribed Mother
     medication to treat her symptoms. DHS requested that Mother
     go to the Clinical Evaluation Unit (“CEU”) to submit for a random
     drug screen, but Mother refused, claiming she had conflicting
     appointments scheduled for that day. Mother and Father denied
     being under the influence of drugs and claimed that they were just
     tired from their hectic daily schedule.

     On April 8, 2015, DHS learned that Child was ready for discharge
     from TJUH; however, DHS and the Community Umbrella Agency
     (“CUA”) Wordsworth were unable to locate an appropriate medical
     foster home for Child. Mother and Father provided DHS with the
     names of their Pastor and his wife (“foster parents”). The foster
     parents successfully completed the necessary medical training
     necessary to appropriately care for Child. After April 8, 2015,
     while still at TJUH, Child had four separate breathing episodes and
     was not feeding well. On April 23, 2015, Child was discharged
     from TJUH. That same day, DHS obtained an Order for Protective
     Custody (“OPC”) for Child and he was placed with the foster
     parents through CUA-Wordsworth. A shelter care hearing was
     held on April 24, 2015, at which the OPC was lifted and the
     temporary commitment to DHS was ordered to stand. The CUA
     social worker testified that Father was not ready, willing, or able
     to take custody of the Child upon discharge. (N.T. 3/20/17, pgs.
     6-7).




                                     -3-
J-S65002-17 & S65003-17


     Sibling 1 is committed to DHS with a goal of Permanent Legal
     Custody (“PLC”) and lives in the home of the maternal
     grandparents. At Sibling 1’s dependency hearing on March 25,
     2015, the [c]ourt referred Mother to the CEU for a forthwith drug
     screen, three random drug screens, a dual diagnosis assessment,
     and monitoring and she was to be referred to the Achieving
     Reunification Center (“ARC”) for parenting. Mother went to the
     CEU and tested positive for high levels of benzodiazepines and
     methadone; there were also traces of cocaine, phencyclidine and
     opiates present in her urine. At a permanency review hearing on
     November 18, 2015, the [c]ourt found aggravated circumstances
     against Father pursuant to 42 Pa.C.S.A. §6302(3)(ii). Father was
     convicted on June 9, 1998, for statutory sexual assault and
     corrupting a minor.

     On May 19, 2015, Child was adjudicated dependent and fully
     committed to DHS custody. The [c]ourt ordered Mother and
     Father to have supervised visits twice weekly; Mother and Father
     were ordered to go to the CEU for dual diagnosis and random drug
     screens; and Mother and Father were to attend ARC for parenting,
     housing, and employment.

     At a permanency review hearing on November 18, 2015, the
     [c]ourt ordered both Mother and Father back to the CEU for dual
     diagnosis and random drug screens and monitoring. Mother and
     Father were also referred to ARC, and visits were changed to
     supervised at the agency only. At a permanency review on
     February 17, 2016, Mother’s drug screens from November 18,
     2015, January 15, 2016, and February 11, 2016, were entered
     into evidence. Mother had tested positive with high levels of
     amphetamines on the January and February drug screens.
     Father’s drug screens for November 18, 2015, December 2, 2015,
     and February 10, 2016, were also entered into evidence. Father
     had tested positive for high levels of benzodiazepines on all drug
     screens and positive for amphetamines on the February drug
     screen. The CEU could not confirm any treatment for Father. It
     was testified that Mother and Father smell like smoke around Child
     at visits. The Child Advocate entered into evidence a letter from
     Child’s doctor indicating the harmful effects on [] Child when he is
     around cigarette smoke and the odor of smoke. At a permanency
     hearing on May 18, 2016, the [c]ourt ordered that Mother and
     Father have supervised visits twice each week at the agency; that
     Mother and Father confirm twenty-four hours in advance, and on
     the day of the visit; and if Mother or Father is late more than two

                                    -4-
J-S65002-17 & S65003-17


      times, visits are to be modified to once each week. The [c]ourt
      also ordered that Mother and Father sign consents for Child to
      receive tubes in his ears; and that a prior court order that there
      be no contact between the foster parents and Mother and Father
      stand. Mother and Father had missed eight visits with Child since
      the prior court date. Mother was referred to the CEU for a
      forthwith drug screen, five random drug screens before the next
      court date, and dual diagnosis. Father was referred to the CEU
      for a forthwith drug screen, monitoring, and three randoms prior
      to the next court date. At an August 10, 2016, permanency
      review, the [c]ourt ordered that Mother and Father have weekly
      supervised visits at the agency with Child for two hours on
      Mondays; that Mother and Father provide twenty-four hours’ and
      day of notice for the visit; that if Mother and Father are fifteen
      minutes late, the visit is cancelled; that MGM is permitted to have
      thirty minutes to an hour of visitation with Child before Mother
      and Father’s visit; and that if MGM acts out of hand two times, her
      visits are suspended. The [c]ourt also ordered Mother to the CEU
      for a forthwith drug screen, three random screens, dual diagnosis
      assessment, and monitoring; that Mother sign all appropriate
      releases; that CUA follow up with Jefferson in regards to Mother’s
      treatment; that Father go to the Behavioral Health System
      (“BHS”) for a forthwith consultation and evaluation.           At a
      November 19, 2016, permanency review, the [c]ourt ordered
      Mother and Father to the CEU for assessment, forthwith drug
      screen, and three random drug screens prior to the next court
      date; Mother and Father to comply with all Single Case Plan
      (“SCP”) objectives and recommendations, and attend all of Child’s
      medical appointments.

Trial Court Opinion, 5/19/17, at 1-4.

      On February 15, 2017, the Child Advocate filed the termination and goal

change petitions. The trial court held a hearing on the petitions on March 20,

2017. The trial court found the following from the testimony at the hearing.

      At the time, Child was two years of age and had spent
      twenty-three months in care. Neither Mother nor Father were
      [sic] present for the termination trial. Both Father and Mother
      were properly served. Prior to taking testimony, the [c]ourt noted
      that Mother and Father were served with the petitions and the
      court date by regular mail and overnight mail, which was delivered

                                     -5-
J-S65002-17 & S65003-17


     on March 10, 2017, to their last known address as per the Parent
     Locator Search ran [sic] by DHS in February 2017. The [c]ourt
     found that reasonable efforts for good faith service on Father and
     Mother were made by the Child Advocate at their last known
     address. The [c]ourt also noted that Mother has an outstanding
     bench warrant for failure to appear on November 24, 2016, in
     another court [i.e., not Family Court, N.T., 3/20/17, at 5]. After
     agreement by all parties, the [c]ourt accepted a stipulation as to
     the facts alleged in the petition, but not to the veracity. (N.T.
     3/20/17, pgs. 4-6).

     Father has been minimally compliant with his SCP objectives. CUA
     testified that Father’s SCP objectives were to comply with CEU
     random drug screens; to attend Jefferson for a drug and alcohol
     methadone maintenance program; to obtain stable housing; to
     obtain employment; to complete a court ordered Parenting
     Capacity Evaluation; to attend parenting classes; and to comply
     with visitation. Father was aware of his SCP objectives. (N.T.
     3/20/17, pgs. 12-13, 15). CUA testified that Father was called for
     random drug screens, but he did not attend any of them. CUA
     testified that Father was attending Jefferson for methadone
     maintenance as of February 2017, but it could not be verified if
     Father is still currently attending. Father was last enrolled at Moss
     Rehab for mental health treatment. CUA testified that she last
     received information regarding Father’s enrollment at Moss Rehab
     in February 2017. CUA has not received anything more recent
     and Father did not provide any documentation when asked. (N.T.
     3/20/17, pgs. 13-15). Father does not have appropriate housing.
     Father is pending eviction from the home where he currently
     resides. Father lives with Mother. Father was referred to ARC for
     an employment workshop. Father is not currently employed.
     Father completed a Parenting Capacity Evaluation. Father did
     attend parenting classes. (N.T. 3/20/17, pgs. 12-14). Father did
     not attend any of Child’s medical appointments since the last court
     date as court ordered. Father did not attend any visits with Child
     since the last court date. Father had a visitation schedule sent to
     him. (N.T. 3/20/17, pg. 14-15).

     Mother has also been minimally compliant with her SCP
     objectives. CUA testified that Mother’s SCP objectives were to
     comply with the CEU for dual diagnosis; to attend random drug
     screens; to continue drug and alcohol treatment at Jefferson; to
     obtain stable housing; to complete the second portion of Parenting
     Capacity Evaluation; to attend parenting classes; to obtain

                                     -6-
J-S65002-17 & S65003-17


     employment; and to comply with visitation. (N.T. 3/20/17, pgs.
     7, 9, 12). Mother was aware of her objectives. During monthly
     meetings between CUA and Mother, CUA testified that SCP
     objectives are discussed, and Mother participated in conferences
     with CUA and DHS. (N.T. 3/20/17, pgs. 10-11).

     CUA testified that she called Mother for three separate random
     CEU drug screens since the last court date, but Mother did not
     attend any of them. CUA testified that Mother is attending
     Jefferson’s drug and alcohol and methadone maintenance
     program. Jefferson reported that Mother receives random drug
     screens, but Jefferson is not able to release the results to CUA.
     Mother has not provided CUA with any documentation regarding
     her drug screens. At the last court date on November 19, 2016,
     there was a concern about Mother’s drug levels and the [c]ourt
     ordered that Mother contact her provider to get a letter explaining
     why her drug levels are so up and down on her drug screens.
     Mother did not comply with the court order. CUA testified that
     Mother was referred to the CEU to be enrolled in an effective drug
     and alcohol treatment program. Mother was previously enrolled
     at CATCH for mental health treatment, but CUA testified that
     Mother was inconsistent with her attendance. CUA was unable to
     verify whether Mother is still currently attending CATCH. (N.T.
     3/20/17, pgs. 7-9, 18). Mother does not have appropriate
     housing. Mother is pending eviction in the home where she
     currently resides with Father. Mother does not have employment,
     and she was referred to ARC for employment resources. Mother
     only completed the first part of a Parenting Capacity Evaluation,
     and has yet to complete the second part. Mother did complete
     parenting classes. (N.T. 3/20/17, pgs. 9-10). Mother has not
     attended any of Child’s medical appointments as ordered by the
     court. Mother was granted biweekly supervised visits with the
     Child on Mondays. Since the last court date, three visits were
     offered to Mother. Mother did not attend any visits. Mother had
     a visitation schedule sent to her. Mother had the current contact
     information for CUA, who has been on this case since August
     2016. Mother did not contact CUA with any reasons for missing
     visits. (N.T. 3/20/17, pgs. 11, 17-18).

     Child is currently placed in kinship care through Delta. CUA
     testified that Child is doing very well in kinship care. Child is
     medically needy. CASA testified that Child is receiving ongoing
     speech and swallowing therapy on a weekly basis, as well as in-
     home occupational therapy through Early Intervention. Child also

                                    -7-
J-S65002-17 & S65003-17


       has a series of ongoing chronic medical issues that are addressed
       as needed. The kinship care foster parents have been meeting all
       of Child’s needs and Child is thriving. CUA testified that Child
       would suffer irreparable harm if removed from the kinship home.
       (N.T. 3/20/17, pgs. 16-17, 19).

       At the time of the termination trial, neither Father nor Mother had
       successfully completed drug and alcohol treatment or complied
       with CEU random drug screens. Mother did not complete her
       mental health objective. Father and Mother live together and do
       not have stable housing. They are pending eviction. Neither
       Father nor Mother are [sic] employed. Mother only completed the
       first part of her Parenting Capacity Evaluation, and still must
       complete the second part. Neither Father nor Mother attended
       Child’s medical appointments or visits since the last court date.
       Father and Mother were only minimally compliant with their SCP
       objectives. Neither Father nor Mother is able to take custody of
       Child. The [c]ourt found clear and convincing evidence that
       changing the permanency goal to adoption and involuntarily
       terminating Father’s and Mother’s parental rights were in Child’s
       best interests. The [c]ourt also found that Child would not suffer
       irreparable harm if Father’s and Mother’s parental rights were
       terminated.

Trial Court Opinion, 5/19/17, at 4-6.2

       On March 20, 2017, the trial court entered the decrees and order that

terminated Father’s and Mother’s parental rights to Child under 23 Pa.C.S.

____________________________________________


2 We note that the Child Advocate filed the termination and goal change
petitions and presented testimony regarding service of the petitions on the
parents. Counsel for DHS presented the testimony of the DHS social worker,
Kennisha White. Counsel for Mother cross-examined Ms. White. Counsel for
Father had no questions for Ms. White, nor did the Child Advocate. The trial
court then questioned the Court-Appointed Special Advocate, Jennifer Lott.
Counsel for DHS also questioned Ms. White concerning any unknown father of
Child. Neither counsel for Mother nor counsel for Father, nor the Child
Advocate had any questions on cross-examination regarding any unknown
father.




                                           -8-
J-S65002-17 & S65003-17


§2511(a)(1), (2), (5), (8), and (b), and changed the permanency goal to

adoption pursuant to 42 Pa.C.S. § 6351. On April 18, 2017, and April 19,

2017, Father and Mother, respectively, filed the notices of appeal, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3 On June 21, 2017, Mother’s counsel filed a motion to

withdraw as counsel and an Anders brief on behalf of Mother. On July 31,

2017, Mother’s counsel filed a second motion to withdraw as counsel and a

revised Anders brief on behalf of Mother. In Father’s brief, Father’s counsel

states that he decided not to file an Anders brief because he could not

conclude that Father’s appeal would be “wholly frivolous.” Father’s Brief, at

ix.

       In the Anders brief, Mother’s counsel raises the following issues:

       IN ACCORDANCE WITH ANDERS V. CALIFORNIA, IS THERE
       ANYTHING IN THE RECORD THAT MIGHT ARGUABLY SUPPORT
       THE APPEAL THAT UPON INDEPENDENT REVIEW OF THE RECORD
       THE COURT SHOULD CONCLUDE THAT THE APPEA[L] IS NOT
       WHOLLY FRIVOLOUS?

       WHETHER THERE WAS A LEGAL BASIS FOR TERMINATING
       MOTHER’S PARENTAL RIGHTS PURSUANT TO 23 Pa.C.S.A. [§]
       2511(a)(1), (a)(2), (a)(5), (a)(8) AND (b) AS MOTHER WAS
       MODERATELY COMPLIANT WITH OBJECTIVES WHILE THE GOAL
       WAS REUNIFICATION[?]


____________________________________________


3 This Court listed the appeals consecutively for disposition, but we will
address them in the same memorandum decision, as did the trial court, for
ease of disposition.




                                           -9-
J-S65002-17 & S65003-17


Mother’s Anders Brief, at 7.4

       In his brief, Father raises the following issues:

       1. Did the Trial Court err when it found that the Department of
       Human Services by clear and convincing evidence had met its
       burden to terminate Appellant's parental rights pursuant to 23
       Pa.C.S.A. § 2511(a)(1), § 2511(a)(2), § 2511(a)(5), and
       § 2511(a)(8)?

       2. Did the Trial Court err when it found that the termination of
       father's parental rights was in the child’s best interests and that
       the Department of Human Services had met its burden pursuant
       to 23 Pa. C.S.A. §2511(b)?

       3. Did the Trial Court err in changing the permanent placement
       goal from reunification to adoption?

Father’s Brief, at vi.

       Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record . . ., counsel
       has determined the appeal would be frivolous;

       (2) file a brief referring to anything that might arguably support
       the appeal. . .; and

       (3) furnish a copy of the brief to defendant and advise him of his
       right to retain new counsel, proceed pro se, or raise any
       additional points he deems worthy of the court’s attention.

____________________________________________


4 Mother has waived any challenge to the change in the Children’s permanency
goal to adoption under 42 Pa.C.S. § 6351 by failing to raise the issue in her
concise statement and Statement of Questions Involved in her brief. See
Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006) (holding that an appellant waives issues that are not raised
in both his concise statement of errors complained of on appeal and the
Statement of Questions Involved in his brief on appeal).


                                          - 10 -
J-S65002-17 & S65003-17


In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

      In In re V.E., 611 A.2d 1267, 1274-75 (Pa. Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights.   “When considering an Anders brief, this Court may not

review the merits of the underlying issues until we address counsel’s request

to withdraw.” In re S.M.B., 856 A.2d at 1237.

      In Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009),

our Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 602 Pa. at 178-79, 978 A.2d at 361. “After an appellate court

receives an Anders brief and is satisfied that counsel has complied with the

aforementioned requirements, the Court then must undertake an independent

examination of the record to determine whether the appeal is wholly

frivolous.” In re S.M.B., 856 A.2d at 1237.




                                    - 11 -
J-S65002-17 & S65003-17


       With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

       Here, in his motion for leave to withdraw, Mother’s Counsel has complied

with each of the requirements of Anders. Mother’s Counsel indicates that he

conscientiously examined the record and determined that an appeal would be

frivolous.    Further, Mother’s Counsel’s Anders brief comports with the

requirements set forth by the Supreme Court of Pennsylvania in Santiago.

Finally, attached to his motion for leave to withdraw is a copy of his letter to

Mother, dated July 31, 2017. In compliance with Millisock, the letter advised

Mother of her right to proceed pro se or retain alternate counsel, and stated

counsel’s intention to seek permission to withdraw.      Accordingly, Mother’s

Counsel has complied with the procedural requirements for withdrawing from

representation, and we will proceed with our own independent review.5



____________________________________________


5 This Court has stated, “[o]nce counsel has satisfied the above requirements
[for a motion to withdraw and Anders brief], it is then this Court’s duty to
conduct its own review of the trial court’s proceedings and render an
independent judgment as to whether the appeal is, in fact, wholly frivolous.”
Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa. Super. 2007) (en
banc) (quoting Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super.
2004)). See Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.
2015) (following Goodwin). Thus, we address whether the Child Advocate
established the grounds for termination.

                                          - 12 -
J-S65002-17 & S65003-17


     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to accept
     the findings of fact and credibility determinations of the trial court
     if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
     A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
     appellate courts review to determine if the trial court made an
     error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
     284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
     been often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630, 634
     (Pa. 2003). Instead, a decision may be reversed for an abuse of
     discretion     only     upon       demonstration      of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these cases.
     We observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
     30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion. In re Adoption of Atencio, [539
     Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (Pa.

2012).


                                    - 13 -
J-S65002-17 & S65003-17


      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      In the Anders brief, Mother’s Counsel contends that the trial court

abused its discretion or erred as a matter of law in concluding that the Child

Advocate presented clear and convincing evidence that was sufficient to

support the involuntary termination of his parental rights under section

2511(a)(1), (2), (5), (8), and (b). Mother’s Anders Brief, at 16. In his brief,

Father likewise contends that there was insufficient evidence to support the

termination of his parental rights, and to support the change of the

permanency goal to adoption.

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We confine

our analysis to subsection (2) of section 2511(a). Section 2511(a)(2) and (b)

provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination




                                     - 14 -
J-S65002-17 & S65003-17


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                       ***
           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                     ***
       (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

             As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

            This Court has addressed           incapacity   sufficient    for
      termination under § 2511(a)(2):




                                      - 15 -
J-S65002-17 & S65003-17


           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

      In re Adoption of J.J., [511 Pa. 599, 605,] 515 A.2d 883, 891
      (Pa. 1986) (quoting In re: William L., [477 Pa. 322, 345,] 383
      A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 616 Pa. at 326-327, 47 A.3d at 827.

      This Court has long recognized that a parent is required to make diligent

efforts    towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.    In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).           A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. at 340.

      The trial court addressed Mother’s and Father’s sufficiency issues as

follows.

      Child was taken into DHS custody because Father and Mother
      were unable to provide essential parental care: Father and Mother
      had substance abuse problems; Father and Mother were unable
      to provide stable housing; Mother was in need of mental health
      treatment;    and    Mother    tested    positive   for    cocaine,
      benzodiazepines, and methadone at the time of Child’s birth.
      Father and Mother were unable to remedy the causes of their
      repeated and continued incapacity to provide Child with essential
      parental care, control, or subsistence necessary for Child’s
      physical and mental well-being. Father did not successfully
      complete his SCP objectives. Father did not comply with his court
      ordered random drug screens at the CEU, though CUA testified
      that he was called. As of February 2017, Father was still attending
      a drug and alcohol program with methadone maintenance at

                                        - 16 -
J-S65002-17 & S65003-17


     Jefferson. Father has not successfully completed his drug and
     alcohol objective. Father did not complete his mental health
     objective, either, as he was enrolled at Moss Rehab as of February
     2017. CUA has been unable to verify that Father is still attending
     at the time of the termination trial, and Father has not provided
     any progress reports or treatment plan. Father, who lives with
     Mother, does not have appropriate housing, and is pending
     eviction at his current home. Father was referred to ARC for an
     employment workshop, but Father is currently unemployed.
     Father did, however, successfully complete his parenting classes
     and the Parenting Capacity Evaluation. Father did not comply with
     the [c]ourt’s order to attend Child's medical appointments. Child
     is a very medically needy child and has chronic medical issues. At
     the permanency hearing in November 2016, Father had missed
     four out of seven medical appointments, and Father did not attend
     any medical appointments since that hearing. Father has not
     visited with Child since the November 2016 hearing. (N.T.
     3/20/17, pgs. 12-15).

     Mother was minimally compliant with her SCP objectives as well.
     Mother did not comply with her court ordered random drug
     screens at the CEU, though CUA testified that she called Mother
     to attend. Mother was also ordered to provide a letter from her
     drug and alcohol program explaining the highs and lows of her
     drug screen results; Mother never provided such a letter. Mother
     did not complete her drug and alcohol objective as she is still
     attending Jefferson’s drug and alcohol and methadone
     maintenance program. CUA is unable to obtain Mother’s drug
     screen results from Jefferson and Mother has not provided any
     documents, either. Mother was inconsistent in her mental health
     treatment at CATCH and CUA was unable to verify whether Mother
     was still attending. (N.T. 3/20/17, pgs. 7-9, 18). Mother does
     not have appropriate housing, as she lives with Father, and is
     pending eviction from her last known residence. Mother was
     referred to ARC for employment services, but is presently
     unemployed and has not completed the ARC employment
     workshop. Mother did not complete the full Parenting Capacity
     Evaluation; she has to complete the second part. Mother did,
     however, complete parenting classes. (N.T.. 3/20/17, pgs. 9-10).
     At the November 2016 permanency hearing, Mother was ordered
     to attend Child’s medical appointments and had already missed
     four out of seven of Child’s medical appointments. Mother did not
     attend any of Child’s medical appointments since the November
     2016 review hearing. Mother did not attend any visits with Child

                                   - 17 -
J-S65002-17 & S65003-17


      since that November 2016 review hearing, either. Father and
      Mother failed to take affirmative steps to place themselves in
      positions to parent Child. Father and Mother are unable to remedy
      the causes of their incapacities to meet Child’s safety and medical
      needs. Child needs permanency, which Father and Mother cannot
      provide. Child is a medically needy child with chronic medical
      issues. Neither Father nor Mother is able to take immediate
      custody of Child.

Trial Court Opinion, 5/19/17, at 9-11.

      After a careful review of the record, we find that termination of Mother’s

and Father’s parental rights to Child was warranted pursuant to section

2511(a)(2), as Mother and Father clearly lack parental capacity, and the

evidence showed that they will be unable to remedy that situation within a

reasonable period of time, if ever.    As there is competent evidence in the

record that supports the trial court’s findings and credibility determinations,

we would find no abuse of the trial court’s discretion in terminating Mother’s

and Father’s parental rights to Child under section 2511(a)(2).          In re

Adoption of S.P., 616 Pa. at 325-326, 47 A.3d at 826-827.

      Next, this Court has stated that the focus in terminating parental rights

under section 2511(a) is on the parent, but it is on the child pursuant to

section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super 2008) (en banc). In reviewing the evidence in support of termination

under section 2511(b), our Supreme Court as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include

                                      - 18 -
J-S65002-17 & S65003-17


     “[i]ntangibles such as love, comfort, security, and stability.” In
     re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
     Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
     the determination of the child’s “needs and welfare” requires
     consideration of the emotional bonds between the parent and
     child. The “utmost attention” should be paid to discerning the
     effect on the child of permanently severing the parental bond. In
     re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (Pa. 2013).

     With regard to section 2511(b), the trial court stated the following:

     Father has not visited with the Child since the last court date in
     November 2016.         Father has not attended Child’s medical
     appointments since that court date, either. (N.T. 3/20/17, pgs.
     14-15). Similarly, Mother has not visited Child since the last
     November 2016 review hearing, nor has she attended any of his
     medical appointments. (N.T. 3/20/17, pgs. 11, 17-18). CUA
     testified that Child would not suffer any irreparable harm if
     Father’s and Mother’s rights were terminated. Child does not have
     a healthy, positive paternal bond with Father. Child does not have
     a healthy, positive maternal bond with Mother. Child is currently
     placed with the kinship foster parents who have cared for him
     since entering care, as soon as he was discharged from the
     hospital’s NICU. The kinship parents are the only parents Child
     knows. Child is medically needy. Child receives ongoing speech
     therapy and swallowing therapy each week. Child also receives
     in–home occupational therapy through Early Intervention. The
     kinship foster parents meet all of Child’s needs. Child is thriving
     in the kinship home. CUA testified that Child would suffer
     irreparable harm if removed from the kinship home. (N.T.
     3/20/17, pgs. 15-17, 19). Child is in a safe home. The DHS
     witness was credible. Consequently, the trial court did not abuse
     its discretion when it found, by clear and convincing evidence, that
     there was no parental bond between Father and Child or Mother
     and Child and that termination of Father’s and Mother’s parental
     rights would not destroy any existing beneficial relationship.

     Father and Mother also allege that the court erred in changing
     Child’s permanency goal from reunification to adoption. In a
     change of goal proceeding, the child’s best interest must be the
     focus of the trial court’s determination. The child’s safety and
     health are paramount considerations. In re A.H., 763 A.2d 873

                                    - 19 -
J-S65002-17 & S65003-17


     (Pa. Super. 2000). Pennsylvania’s Juvenile Act recognizes family
     preservation as one of its primary purposes. In the Interest of
     R.P. a Minor, 957 A.2d 1205 (Pa. Super. 2008). As a result,
     welfare agencies must make efforts to reunify the biological
     parents with their child. Nonetheless, if those efforts fail, the
     agency must redirect its efforts toward placing the child in an
     adoptive home. Agencies are not required to provide services
     indefinitely when a parent is unwilling or unable to apply
     instructions received. In re R.T., 778 A.2d 670 (Pa. Super.
     2001). The trial court should consider the best interest of the
     child as it exists presently, rather than the facts at the time of the
     original petition.

     Neither Father nor Mother is currently ready or able to parent
     Child. At the time of the termination trial, neither Father nor
     Mother had successfully completed all of their SCP objectives.
     Father did not attend any of his court ordered random drug
     screens since the last court review hearing in November 2016. As
     of February 2017, Father was still attending Jefferson and Moss
     Rehab for methadone maintenance and mental health treatment,
     respectively. Father has not completed his drug and alcohol and
     mental health objectives. Father has tested at very high levels for
     benzodiazepines and amphetamines as per exhibits in the record.
     Father does not have appropriate housing and is pending eviction
     from his current residence. Father was referred to ARC for an
     employment workshop, but did not attend. Father remains
     unemployed. Father did, however, complete a Parenting Capacity
     Evaluation and parenting classes. Since the November 2016
     review hearing, Father has not attended any of Child’s medical
     appointments as court ordered, nor has he visited with [] Child.
     (N.T. 3/20/17, pgs. 12-15). Child is medically needy with many
     chronic medical issues. Mother also has not attended any of her
     court ordered random drug screens at the CEU. Mother did not
     provide a letter from her drug and alcohol program regarding the
     extreme fluctuations in her drug screens’ substance level as court
     ordered. Mother has tested at very high levels for amphetamines
     as per the exhibits in the record. Mother did not complete her
     drug and alcohol objective as she is still attending Jefferson for a
     methadone maintenance program and has not attended the CEU
     for a dual diagnosis assessment. Mother was inconsistent with
     her attendance for mental health treatment at CATCH[,] and CUA
     was unable to verify whether Mother was still attending or her
     treatment progress. (N.T. 3/20/17, pgs. 7-9, 18). Mother lives
     with Father and is also facing eviction from her current home, so

                                    - 20 -
J-S65002-17 & S65003-17


        she does not have stable housing. Mother was referred to ARC for
        an employment workshop, but she did not attend. Mother
        remains unemployed. Mother did not complete the Parenting
        Capacity Evaluation as she still has to complete the second part.
        Mother did, however, complete parenting classes. (N.T. 3/20/17,
        pgs. 9-10).       Mother has not attended Child’s medical
        appointments as court ordered since the last review hearing in
        November 2016. Mother has not visited with Child since that last
        November 2016 court review hearing. (N.T. 3/20/17, pgs. 11, 17-
        18). Child has been in a safe and permanent home for almost two
        years. The trial court heard testimony that adoption is in Child’s
        best interests. (N.T. 3/20/17, pg. 17). Child needs permanency,
        which Father and Mother cannot provide at this time. The DHS
        witness was credible.     The record established by clear and
        convincing evidence that the change of permanency goal from
        reunification to adoption was proper. The court did not err or
        abuse its discretion when it changed the goal to adoption.

        Conclusion:

        For the aforementioned reasons, the court properly found that
        DHS met its statutory burden by clear and convincing evidence
        regarding termination of Father’s and Mother’s parental rights
        pursuant to 23 Pa.C.S.A. §2511(a) . . . (2). . . and (b) since it
        would best serve Child’s emotional needs and welfare. The court
        also properly found that changing the Child’s permanency goal
        from reunification to adoption was in Child’s best interest. The
        trial court’s termination of Father’s and Mother’s parental rights
        and change of goal to adoption were proper and should be
        affirmed.

Trial Court Opinion, 5/19 /17, at 15-17.

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

                                      - 21 -
J-S65002-17 & S65003-17


direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.   See In re K.Z.S., 946 A.2d 753, 763-64 (Pa. Super. 2008)

(affirming the involuntary termination of the mother’s parental rights, despite

the existence of some bond, where placement with the mother would be

contrary to the child’s best interests, and any bond with the mother would be

fairly attenuated when the child was separated from her, almost constantly,

for four years). “[A] parent’s basic constitutional right to the custody and

rearing of . . . her child is converted, upon the failure to fulfill . . . her parental

duties, to the child’s right to have proper parenting and fulfillment of [the

child’s] potential in a permanent, healthy, safe environment.” In re B.,N.M.,

                                        - 22 -
J-S65002-17 & S65003-17


856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted). It is well-

settled that “we will not toll the well-being and permanency of [a child]

indefinitely.”   In re Adoption of C.L.G., 956 A.2d at 1007 (citing In re

Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.”)).

       As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we find no abuse of the trial

court’s discretion in terminating Mother’s and Father’s parental rights to the

Children under section 2511(b). In re Adoption of S.P., 616 Pa. 309, 325-

26, 47 A.3d 817, 826-27. We, therefore, affirm the termination decrees.

       Next, we address whether there was sufficient evidence in the record to

support the change in Child’s permanency goal to adoption. 6                The

Pennsylvania Supreme Court set forth our standard of review in a dependency

case as follows.

____________________________________________


6 Although Mother waived any argument as to the goal change order, we will
review the sufficiency of the evidence to support the order, since Father raised
the issue, and goal change is not in regard to an individual parent. See
generally In re J.C., 5 A.3d 284, 289 (Pa. Super. 2010) (stating that
dependency of a child is not determined “as to” one person, but rather must
be based upon two findings by the trial court: whether the child is currently
lacking proper care and control, and whether such care and control is
immediately available). Further, we note that Mother’s concise statement
included the challenge to the goal change, so we will review the issue as part
of our independent review of Mother’s Counsel’s motion to withdraw. See
Goodwin, 928 A.2d at 291; Wright, 846 A.2d at 736; Flowers, 113 A.3d at
1250.


                                          - 23 -
J-S65002-17 & S65003-17


         “The standard of review in dependency cases requires an appellate
         court to accept findings of fact and credibility determinations of
         the trial court if they are supported by the record, but does not
         require the appellate court to accept the lower court’s inferences
         or conclusions of law.” In re R.J.T., 608 Pa. 9, [27], 9 A.3d 1179,
         1190 (Pa. 2010). We review for abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 641 Pa. 343, 360, 111 A.3d 1164, 1174

(2015).

         Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of the

child.

         When considering a petition for goal change for a dependent child, the

trial court considers:

            the continuing necessity for and appropriateness of the
            placement; the extent of compliance with the service plan
            developed for the child; the extent of progress made
            towards alleviating the circumstances which necessitated
            the original placement; the appropriateness and feasibility
            of the current placement goal for the child; and, a likely date
            by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S. § 6351(f)).

         Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

            (f.1) Additional determination.—Based upon the
            determinations made under subsection (f) and all relevant



                                        - 24 -
J-S65002-17 & S65003-17


        evidence presented at the hearing, the court shall determine
        one of the following:

                                *     *      *

           (2) If and when the child will be placed for adoption, and
           the county agency will file for termination of parental
           rights in cases where return to the child’s parent,
           guardian or custodian is not best suited to the safety,
           protection and physical, mental and moral welfare of the
           child.

42 Pa.C.S. § 6351(f.1).

     On the issue of a placement goal change, this Court has stated:

           When a child is adjudicated dependent, the child’s proper
        placement turns on what is in the child’s best interest, not
        on what the parent wants or which goals the parent has
        achieved. See In re Sweeney, 393 Pa. Super. 437, 574
        A.2d 690, 691 (1990) (noting that “[o]nce a child is
        adjudicated dependent . . . the issues of custody and
        continuation of foster care are determined by the child’s
        best interests”). Moreover, although preserving the unity of
        the family is a purpose of [the Juvenile Act], another
        purpose is to “provide for the care, protection, safety, and
        wholesome mental and physical development of children
        coming within the provisions of this chapter.” 42 Pa.C.S.
        § 6301(b)(1.1). Indeed, “[t]he relationship of parent and
        child is a status and not a property right, and one in which
        the state has an interest to protect the best interest of the
        child.” In re E.F.V., 315 Pa. Super. 246, 461 A.2d 1263,
        1267 (1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

     We find that there was sufficient evidence in the record to support the

change of Child’s permanency goal to adoption, for the reasons expressed by

the trial court. See Trial Court Opinion, 5/19/17, at 15-17. We, therefore,

affirm the goal change order.


                                    - 25 -
J-S65002-17 & S65003-17


     Moreover, as we agree with Mother’s Counsel that Mother’s appeal is

frivolous, and we cannot find any meritorious issues in the record, we grant

Mother’s Counsel’s motion for leave to withdraw.

     Decrees and order affirmed.    Mother’s Counsel’s motion for leave to

withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2017




                                   - 26 -
J-S65002-17 & S65003-17




                          - 27 -